Welles, J.
The delay in the progress of the suit, and in making this application, is accounted for by the plaintiff upon the ground of negotiations between the parties for a settlement, which were not put an end to until August last. It would seem, from the affidavits read, that both parties were willing to avoid a protracted and expensive litigation of the matters involved ; and with that view, several attempts for a settlement were made. The counsel for the defendant Blair, swears that in June, 1847, he (Blair) and his counsel had an interview, at Canandaigua, with the counsel for the plaintiff, and her husband, which resulted in a failure to settle. If the defendant was anxious to speed the cause, it was in his power to do so equally with the plaintiff. I shall therefore regard the motion to amend, the same as if made at the first opportunity, *541after the order to produce witnesses was served on the plaintiff’s solicitor.
There are, however, insuperable difficulties upon these papers in the way of granting this motion. 1. No reason is shown why the matters stated in the proposed amendments were not inserted in the original- bill. The plaintiff does not state her ignorance of their existence at the time the bill was filed, or that they have come to. her knowledge since. If she knew of them, they should have been inserted, or a reasonable excuse shown now, for the omission. As this was an injunction bill, the objection is fatal to the present motion. (Rodgers v. Rodgers, 1 Paige's Rep. 424. Whitmarsh v. Campbell, 2 Id. 67. Verplank v. Mercantile Ins. Co. of N. Y., 1 Edw. Ch. Rep. 46.) 2. By rule 43 of the court of chancery, providing for amendments to bills, it is declared: “ He (the complainant) may also amend sworn bills, except injunction bills, in the same manner, if the amendments are merely in addition to, and not inconsistent with, what is contained in the original bill; such amendments being verified by oath, as the bill is required to be verified." The same provision is retained in the 34th rule of this court. I am not aware that this requirement has ever been dispensed with in practice, in cases of sworn bills. (Nee the cases last cited-) The amendments proposed in this case are not sworn to, or otherwise verified. The nearest any thing in the papers comes to it, is the following clause in the plaintiff’s affidavit: “ This deponent further saith, that she is advised by her counsel, and verily believes it to be true, that it is important and necessary, in order to protect her rights fully, and enable the court to do justice in the premises, that her said bill of complaint should be amended in several particulars, as follows.” The affidavit then proceeds with the matters proposed to be inserted by way of amendment.
This falls very far short of verifying the amendments, by oath, as the bill is required to be verified. The motion to amend is, therefore, denied, with $10 costs, but without prejudice, &c.